Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4-10, 12 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over BARAK et al. (For. Pub. No: WO 2008/007375 A2) in view of Ansley (US Pub. No: 2019/0132848 A1).
Regarding claim 1, BARAK et al. teach a wireless network (see page 1, Abstract and Fig.7), comprising: a plurality of access points (see Fig.7 for plurality of access points and see page 32, lines 8-18 wherein the new access point of plurality of access points undergoes self-interconnection (or interconnection by an operator), in order to enter the backhaul network, as illustrated schematically in FIG. 7 and by the end of the self interconnection process, the feeder node/access point will allocate to the new access point a backhaul time slot within the cluster, is mentioned and also the new access point 112 has to be synchronized with all the access points 112', 112" around it in the cluster that are transmitting a downlink signal in its range of frequencies, is mentioned and also see page 10, lines 8-13 wherein an access network is the air interface network providing communications between access points (base or relay stations) and mobile terminals, defined by IEEE802. l 6e-2005 standardization (WiMAX), and a backhaul network is the air interface network providing broadband wireless interconnection between access points within the network, is mentioned), each of the access points comprising: an orthogonal frequency division multiple access (OFDMA) modulation system (see Fig.10 and page 6, lines 7-25 wherein each node/access point node is transmitting a plurality of packets having at least some common air interface attributes, a symbol builder coupled to the burst modulator for receiving the symbol bursts and building an OFDM symbol according to a number of streams, sectors and antenna technique for transmitting each burst, and mapping each burst's symbols to frequency and time slots into an OFDMA time/frequency map and beam forming module of the node/access point transmitting the OFDMA signals via a transceiver and associated antenna arrangement, is mentioned and also see page 48, line 14 to page 49, line 10); and 
at least one channel scheduler coupled to the OFDMA modulation system (see page 14, line 21 to page 15, line 2 wherein a single scheduler (software algorithm) manages the traffic allocation to both the access point and PTP link portions of the frames, allocating traffic on each frame to each mobile station or backhaul node in accordance with a set of operator configurations for Quality of Service (QoS), which enables tight control of packet delay, packet delay jitter and packet rates for both backhaul and access, is mentioned and also see Fig.10 & page 48, line 15, line 10), the at least one channel scheduler being configured to set up a variable number of virtual wireless interfaces of the access point (see Fig.19B, items ACCESS, BH1, BH2, BH3 for a variable number of virtual wireless interfaces and page 37, lines 23-26  wherein the node/access point has a time slot 228 for access and three time slots 230, 232, 234 for backhaul, one for backhaul communication with each access point 222, 224 and 226, is mentioned and also see page 14, line 21 to page 15, line 2), each virtual wireless interface being associated with a dedicated set of subcarriers within an OFDMA spectrum (see Fig.19B, items ACCESS, BH1, BH2, BH3 for each one of virtual wireless interfaces and page 37, lines 23-26  wherein the node/access point has a ‘time slot 228 for access’ and three time slots 230, 232, 234 for backhaul, one for backhaul communication with each access point 222, 224 and 226, is mentioned & also see Fig.10 and page 48, line 15 to page 49, line 10, wherein OFDMA permits allocation of portions of time and frequency to different backhaul links, by dividing the channel into sub-channels by time and frequency, different links in the same geographical area can transmit at the same time over different frequency sub-channels, is mentioned), 
wherein at least one first interface of the virtual wireless interfaces is configured to host all communication links between the access point and local mobile clients to the access point (see Fig.19B, item ACCESS for one first interface of the virtual wireless interfaces is configured to host all communication links between the access point and local mobile clients to the access point and also see page 37, lines 23-26 wherein the node/access point has time slot 228 for access for host all communication links between the access point and local mobile clients, is mentioned and also see Fig.20B & page 38, lines 13 to 24 wherein each of the nodes is coupled to a plurality of mobile stations (not shown), mapping of access and backhaul frames over these four access points is illustrated schematically in Fig. 20b, is mentioned), and 
wherein at least one second interface of the virtual wireless interfaces is configured to host communication links between the access point and one of neighboring access points (see Fig.19B, items BH1, BH2, BH3 for second one of virtual wireless interfaces and page 37, lines 23-26  wherein the node/access point has three time slots 230, 232, 234 for backhaul, one for backhaul communication with each access point 222, 224 and 226, is mentioned and also see Fig.20B & page 38, lines 13 to 24 wherein backhaul frames over these four access points is illustrated schematically in Fig. 20b, is mentioned and also see page 40, lines 10-12 wherein each backhaul link is a high capacity point-to-point link connecting one node/access point in the network to another node/access point, is mentioned).
BARAK et al. teach the above wireless network comprising a plurality of access points as mentioned above, but BARAK et al. is silent in teaching the above wireless network comprising the plurality of access points with at least pairwise overlapping wireless coverage.
However, Ansley teach a wireless network (see Abstract and Fig.2A) comprising the plurality of access points with at least pairwise overlapping wireless coverage (see Figures 1A & 2A and para [0017] wherein a wireless network 10 including three access points 12, 14, and 16 where each access point broadcasts over a transmission area overlapping that of other access points, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above wireless network of BARAK et al. to include the plurality of access points with at least pairwise overlapping wireless coverage, disclosed by Ansley in order to provide an effective mechanism for efficient channel allocation among groups of APs in proximity to each other and also efficiently operating an access point in a wireless network so as to reduce congestion and thereby optimizing cooperative use of the channels in wireless communication system. 
Regarding claim 2, BARAK et al. and Ansley together teach the wireless network of claim 1.
BARAK et al. further teach the wireless network of claim 1, wherein each of the dedicated sets of subcarriers is configured statically or dynamically by the at least one channel scheduler (see page 50, lines 5 to 10 wherein in this OFDMA allocation scheme, different data can be loaded on each frequency/time slot, enabling full frequency and time diversity, in this way, information can be dynamically transmitted over different sub-channels with different power levels, modulation and coding schemes, and at different time and frequency allocations on different MIMO streams on each link, is mentioned).
Regarding claim 4, BARAK et al. and Ansley together teach the wireless network of claim 1.
BARAK et al. further teach the wireless network of claim 1, wherein each of the access points includes a queue management device coupled to the at least one channel scheduler (see Fig.4A and see page 18, line 28 to page 19, line 9 wherein MAC 52 decides, for each frame, from which queue to accept packets for transmission, the MAC processor builds and stores a map of routes in the cluster from access point to access point, is mentioned and also each allocated packet from a queue is provided to the modem transmitter with air interface attributes, which may be selected from: modulation type, antenna beam etc., is mentioned and also see page 37, lines 1 to 10), the queue management device including a plurality of packet queues, each of the plurality of packet queues being associated with one of the dedicated sets of subcarriers (see page 18, line 28 to page 19, line 9 wherein MAC 52 decides, for each frame, from which queue to accept packets for transmission, the MAC processor builds and stores a map of routes in the cluster from access point to access point, is mentioned and also each allocated packet from a queue is provided to the modem transmitter with air interface attributes, which may be selected from: modulation type, antenna beam etc., is mentioned and also see page 37, lines 1 to 10).
Regarding claim 5, BARAK et al. further teach the wireless network of claim 4, wherein the plurality of packet queues includes downlink and uplink queues (see page 37, lines 22 to 26 wherein both uplink and downlink time slots are provided in the transmission frame (that includes downlink and uplink queues), is mentioned and also see page 18, line 28 to page 19, line 9 wherein MAC 52 decides, for each frame, from which queue to accept packets for transmission, is mentioned).
Regarding claim 6, BARAK et al. and Ansley together teach the wireless network of claim 1.
BARAK et al. further teach the wireless network of claim 1,wherein each of the access points is configured to operate in half-duplex or full-duplex communication mode (see page 53, lines 14 to 17 wherein the feeder node/access point has a choice of two modes of operation in backhaul- MIMO for point-to-point operation or SDMA for point to multi-point operation, is mentioned).
Regarding claim 7, BARAK et al. and Ansley together teach the wireless network of claim 1.
	Ansley further teach the wireless network of claim 1, wherein each of the access points is configured to send out detection beacon messages in order to discover neighboring access points and to set up the at least one second interface of the virtual wireless interfaces based on received responses to the detection beacon messages from neighboring access points (see para [0020] wherein the APs 22, 24, and 26 communicate among themselves either directly or indirectly to determine the width of the channel that each AP broadcasts on its beacon, as well as the location of those channels and the locations of the primary channels used by the respective APs 22, 24, and 26, is mentioned and also see para [0028] wherein each AP 34, 36, 38, etc. may be capable of scanning for beacons of other APs across all supported bands (that includes setting up the at least one second interface), is mentioned and also see para [0035]) (and the same motivation is maintained as in claim 1).
Regarding claim 8, BARAK et al. teach a method (see Abstract) for setting up a wireless mesh network including a plurality of access points (see Fig.7 for plurality of access points and see page 32, lines 8-18 wherein the new access point of plurality of access points undergoes self-interconnection (or interconnection by an operator), in order to enter the backhaul network, as illustrated schematically in FIG. 7 and by the end of the self interconnection process, the feeder node/access point will allocate to the new access point a backhaul time slot within the cluster, is mentioned and also the new access point 112 has to be synchronized with all the access points 112', 112" around it in the cluster that are transmitting a downlink signal in its range of frequencies, is mentioned and also see page 10, lines 8-13), the method comprising: defining a first virtual wireless interface in each of the plurality of access points for communication between the access point and local mobile clients to the access point using an orthogonal frequency division multiple access (OFDMA) digital modulation scheme (see Fig.10 and page 6, lines 7-25 wherein each node/access point node is transmitting a plurality of packets having at least some common air interface attributes, a symbol builder coupled to the burst modulator for receiving the symbol bursts and building an OFDM symbol according to a number of streams, sectors and antenna technique for transmitting each burst, and mapping each burst's symbols to frequency and time slots into an OFDMA time/frequency map and beam forming module of the node/access point transmitting the OFDMA signals via a transceiver and associated antenna arrangement, is mentioned and see Fig.19B, item ACCESS for one first interface of the virtual wireless interfaces is configured to host all communication links between the access point and local mobile clients to the access point and also see page 37, lines 23-26 wherein the node/access point has time slot 228 for access for host all communication links between the access point and local mobile clients, is mentioned and also see Fig.20B & page 38, lines 13 to 24 wherein each of the nodes is coupled to a plurality of mobile stations (not shown), mapping of access and backhaul frames over these four access points is illustrated schematically in Fig. 20b, is mentioned); defining at least one second virtual wireless interface in each of the plurality of access points for communication between the access point and one of neighboring access points in the wireless mesh network (see Fig.19B, items BH1, BH2, BH3 for second one of virtual wireless interfaces and page 37, lines 23-26  wherein the node/access point has three time slots 230, 232, 234 for backhaul, one for backhaul communication with each access point 222, 224 and 226, is mentioned and also see Fig.20B & page 38, lines 13 to 24 wherein backhaul frames over these four access points is illustrated schematically in Fig. 20b, is mentioned and also see page 40, lines 10-12 wherein each backhaul link is a high capacity point-to-point link connecting one node/access point in the network to another node/access point, is mentioned); allocating a first number of subcarriers within an OFDMA spectrum to a first dedicated set of subcarriers (see Fig.19B, item ACCESS, for first virtual wireless interface and page 37, lines 23-26  wherein the node/access point has a ‘time slot 228 for access (that includes first number of subcarriers)’ is mentioned & also see Fig.10 and page 48, line 15 to page 49, line 10); allocating a second number of subcarriers within the OFDMA spectrum to a second dedicated set of subcarriers, none of the second number of subcarriers being included in the first number of subcarriers (see Fig.19B, items BH1, BH2, BH3 for each one of second virtual wireless interfaces and page 37, lines 23-26  wherein the node/access point has a ‘time slot 228 for access (that includes first number of subcarriers)’ and three time slots 230, 232, 234 for backhaul, one for backhaul communication with each access point 222 (that includes second number of subcarriers), 224 and 226, is mentioned & also see Fig.10 and page 48, line 15 to page 49, line 10, wherein OFDMA permits allocation of portions of time and frequency to different backhaul links, by dividing the channel into sub-channels by time and frequency, different links in the same geographical area can transmit at the same time over different frequency sub-channels, is mentioned); using the first dedicated set of subcarriers to provide communication links over the at least one first virtual wireless interface between the access point and local mobile clients to the access point (see Fig.19B, item ACCESS for one first interface of the virtual wireless interfaces is configured to host all communication links between the access point and local mobile clients to the access point and also see page 37, lines 23-26 wherein the node/access point has time slot 228 for access for host all communication links between the access point and local mobile clients, is mentioned and also see Fig.20B & page 38, lines 13 to 24 wherein each of the nodes is coupled to a plurality of mobile stations (not shown), mapping of access and backhaul frames over these four access points is illustrated schematically in Fig. 20b, is mentioned); and using the second dedicated set of subcarriers to provide communication links over the at least one second virtual wireless interface between the access point and one of the neighboring access points in the wireless mesh network (see Fig.19B, items BH1, BH2, BH3 for second one of virtual wireless interfaces and page 37, lines 23-26  wherein the node/access point has three time slots 230, 232, 234 for backhaul, one for backhaul communication with each access point 222, 224 and 226, is mentioned and also see Fig.20B & page 38, lines 13 to 24 wherein backhaul frames over these four access points is illustrated schematically in Fig. 20b, is mentioned and also see page 40, lines 10-12 wherein each backhaul link is a high capacity point-to-point link connecting one node/access point in the network to another node/access point, is mentioned).
BARAK et al. teach the above method for setting up a wireless mesh network including a plurality of access points as mentioned above, BARAK et al.  is silent in teaching the above method for setting up a wireless mesh network including a plurality of access points with at least pairwise overlapping wireless coverage.
However, Ansley teach a method (see Abstract and Fig.2A ) for setting up a wireless mesh network including a plurality of access points with at least pairwise overlapping wireless coverage (see Figures 1A & 2A and para [0017] wherein a wireless network 10 including three access points 12, 14, and 16 where each access point broadcasts over a transmission area overlapping that of other access points, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method for setting up a wireless mesh network of BARAK et al. to have setting up wireless mesh network including a plurality of access points with at least pairwise overlapping wireless coverage, disclosed by Ansley in order to provide an effective mechanism for efficient channel allocation among groups of APs in proximity to each other and also efficiently operating an access point in a wireless network so as to reduce congestion and thereby optimizing cooperative use of the channels in wireless communication system. 
Regarding claim 9, BARAK et al. teach a method (see Abstract) for setting up a wireless mesh network including a plurality of access points (see Fig.7 for plurality of access points and see page 32, lines 8-18 wherein the new access point of plurality of access points undergoes self-interconnection (or interconnection by an operator), in order to enter the backhaul network, as illustrated schematically in FIG. 7 and by the end of the self interconnection process, the feeder node/access point will allocate to the new access point a backhaul time slot within the cluster, is mentioned and also the new access point 112 has to be synchronized with all the access points 112', 112" around it in the cluster that are transmitting a downlink signal in its range of frequencies, is mentioned and also see page 10, lines 8-13), the method comprising: defining a virtual wireless interface in each of the plurality of access points for communication between the access point and one of the neighboring access points with overlapping wireless coverage using an orthogonal frequency division multiple access (OFDMA) digital modulation scheme (see Fig.19B, items BH1, BH2, BH3 for one of virtual wireless interfaces and page 37, lines 23-26  wherein the node/access point has three time slots 230, 232, 234 for backhaul, one for backhaul communication with each access point 222, 224 and 226, is mentioned and also see Fig.20B & page 38, lines 13 to 24 wherein backhaul frames over these four access points is illustrated schematically in Fig. 20b, is mentioned and also see page 40, lines 10-12 wherein each backhaul link is a high capacity point-to-point link connecting one node/access point in the network to another node/access point, is mentioned and see page 37, lines 23-26  wherein the node/access point has three time slots 230, 232, 234 for backhaul, one for backhaul communication with each access point 222, 224 and 226, is mentioned & also see Fig.10 and page 48, line 15 to page 49, line 10, wherein OFDMA permits allocation of portions of time and frequency to different backhaul links, by dividing the channel into sub-channels by time and frequency, different links in the same geographical area can transmit at the same time over different frequency sub-channels, is mentioned); choosing, by a first of the plurality of access points, a first number of resource units within the OFDMA spectrum for allocation to a first dedicated set of resource units to provide communication links to and from the first access point over the virtual wireless interface (see page 40, lines 10-12 wherein each backhaul link is a high capacity point-to-point link connecting one node/access point in the network to another node/access point, is mentioned and see page 37, lines 23-26  wherein the node/access point has three time slots 230, 232, 234 for backhaul, one for backhaul communication with each access point 222, 224 and 226, is mentioned & also see Fig.10 and page 48, line 15 to page 49, line 10, wherein OFDMA permits allocation of portions of time and frequency to different backhaul links, by dividing the channel into sub-channels by time and frequency, different links in the same geographical area can transmit at the same time over different frequency sub-channels, is mentioned); sending, by the first of the plurality of access points, a resource usage signal to a number of neighboring access points in the plurality of access points that have overlapping wireless coverage with the first of the plurality of access points (see page 29, line 28 to page 30, line 5 wherein each access point in the network transmits within its selected bandwidth to another access point that enters the network, is mentioned and also see page 40, lines 10-12 wherein each backhaul link is a high capacity point-to-point link connecting one node/access point in the network to another node/access point, is mentioned and see page 37, lines 23-26  wherein the node/access point has three time slots 230, 232, 234 for backhaul (that includes resource usage signal), one for backhaul communication with each access point 222, 224 and 226, is mentioned & also see Fig.10 and page 48, line 15 to page 49, line 10, wherein OFDMA permits allocation of portions of time and frequency to different backhaul links, by dividing the channel into sub-channels by time and frequency, different links in the same geographical area can transmit at the same time over different frequency sub-channels, is mentioned); and choosing, by a second access point in the number of neighboring access points, a second number of resource units within an OFDMA spectrum for allocation to a second dedicated set of resource units to provide communication links to and from the second access point in the number of neighboring access points over the virtual wireless interface, none of the second number of resource units being included in the first number of resource units (see page 40, lines 10-12 wherein each backhaul link is a high capacity point-to-point link connecting one node/access point in the network to another node/access point, is mentioned and see page 37, lines 23-26  wherein the node/access point has three time slots 230, 232, 234 for backhaul, one for backhaul communication with each access point 222, 224 and 226 (that includes second number of resource units within an OFDMA spectrum for allocation to a second dedicated set of resource units), is mentioned & also see Fig.10 and page 48, line 15 to page 49, line 10, wherein OFDMA permits allocation of portions of time and frequency to different backhaul links, by dividing the channel into sub-channels by time and frequency, different links in the same geographical area can transmit at the same time over different frequency sub-channels, is mentioned and also see page 29, line 28 to page 30, line 5).
BARAK et al. teach the above method for setting up a wireless mesh network including a plurality of access points as mentioned above, BARAK et al.  is silent in teaching the above method for setting up a wireless mesh network including a plurality of access points with at least pairwise overlapping wireless coverage.
However, Ansley teach a method (see Abstract and Fig.2A ) for setting up a wireless mesh network including a plurality of access points with at least pairwise overlapping wireless coverage (see Figures 1A & 2A and para [0017] wherein a wireless network 10 including three access points 12, 14, and 16 where each access point broadcasts over a transmission area overlapping that of other access points, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method for setting up a wireless mesh network of BARAK et al. to have setting up wireless mesh network including a plurality of access points with at least pairwise overlapping wireless coverage, disclosed by Ansley in order to provide an effective mechanism for efficient channel allocation among groups of APs in proximity to each other and also efficiently operating an access point in a wireless network so as to reduce congestion and thereby optimizing cooperative use of the channels in wireless communication system. 
Regarding claim 10, BARAK et al. and Ansley together teach the method of claim 9. 
BARAK et al. further teach the method of claim 9, further including: waiting, by the second access point in the number of neighboring access points, for an arbitrary amount of time within a resource allocation guard period range from reception of the resource usage signal until choosing the second number of resource units (see page 30, lines 13 to 18 wherein based on the signal strength, direction and other parameters of the signals received (that includes reception of the resource usage signal), the new/second access point selects the appropriate physical layer parameters for itself, including bandwidth (frequency range), FFT size, guard time used, permutation scheme, directions of beam arrival, etc. is mentioned and also see page 29, line 28 to page 30, line 5).
	Regarding claim 12, BARAK et al. further teach the method of claim 10, wherein the resource allocation guard period range has a minimum guard period equal to a time needed to choose resource units and send the resource usage signal by an access point (see page 30, lines 13 to 18 wherein based on the signal strength, direction and other parameters of the signals received (that includes reception of the resource usage signal), the new/second access point selects the appropriate physical layer parameters for itself, including bandwidth (frequency range), FFT size, guard time used (that can include minimum guard period equal to a time needed to choose resource units & send the resource usage signal), permutation scheme, directions of beam arrival, etc. is mentioned and also see page 29, line 28 to page 30, line 5).
Regarding claim 13, BARAK et al. and Ansley together teach the method of claim 9. 
BARAK et al. further teach the method of claim 9, wherein the resource units include one or more of available symbols within the OFDMA time domain, available subcarriers within the OFDMA spectrum and available transmitting antennae in the access point (see Fig.10 and see page 48, line 15 to page 49, line 10, wherein OFDMA permits allocation of portions of time and frequency to different backhaul links, by dividing the channel into sub-channels by time and frequency (that includes available symbols within the OFDMA time domain), different links in the same geographical area can transmit at the same time over different frequency sub-channels, is mentioned).


4.	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over BARAK et al. (For. Pub. No: WO 2008/007375 A2) in view of Ansley (US Pub. No: 2019/0132848 A1), further in view of HAREUVENI et al. (US Pub. No: 2021/0204302 A1).
Regarding claim 3, BARAK et al. and Ansley together teach the wireless network of claim 1.
BARAK et al. further teach the wireless network of claim 1, wherein the at least one channel scheduler is configured to allocate subcarriers to the dedicated sets of subcarriers (page 37, lines 23-26  wherein the node/access point has a time slot 228 for access and three time slots 230, 232, 234 for backhaul, one for backhaul communication with each access point 222, 224 and 226, is mentioned and also see page 14, line 21 to page 15, line 2).
	BARAK et al. and Ansley together yet are silent in teaching the wireless network of claim 1, wherein the at least one channel scheduler is configured to allocate subcarriers to the dedicated sets of subcarriers based on one of an IEEE 802.1q standard and an IETF DiffServ standard.
	However, HAREUVENI et al. teach a wireless network (see Abstract and Fig.10), wherein the at least one channel scheduler is configured to allocate subcarriers to the dedicated sets of subcarriers based on one of an IEEE 802.1q standard and an IETF DiffServ standard (see para [0134] wherein distribution of the transmission schedule to the or each P2P-network and/or the respective clients under its control (e.g., using scheduling maps as defined in IEEE 802.1Q), is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above wireless network of BARAK et al. and Ansley to include the at least one channel scheduler being configured to allocate subcarriers to the dedicated sets of subcarriers based on one of an IEEE 802.1q standard and an IETF DiffServ standard, disclosed by HAREUVENI et al. in order to provide an effective mechanism for efficiently assigning a scheduling group of a plurality of scheduling groups to the wireless network client based on the information about wireless networks within communication range of the wireless network client in wireless communication system.
Allowable Subject Matter
5.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	ZHU et al. (US Pub. No: 2017/0164349 A1) disclose method and system for performing network slicing in a radio access networking system.
	Montreuil et al. (US Pub. No: 2017/0264403 A1)) disclose mechanisms relating to wireless communication devices within single user, multiple user, multiple access, and/or multiple-input-multiple-output (MIMO) wireless communications.
7.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477                                                                                                                                                                                              	6/16/2022